UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-0560 John Hancock Investment Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: October 31, 2012 ITEM 1. SCHEDULE OF INVESTMENTS A look at performance Total returns for the period ended October 31, 2012 Average annual total returns (%) Cumulative total returns (%) with maximum sales charge with maximum sales charge Since Since 1-year 5-year 10-year inception 1 1-year 5-year 10-year inception 1 Class A 5.86 –1.38 4.31 — 5.86 –6.69 52.46 — Class B 5.69 –1.40 4.25 — 5.69 –6.81 51.60 — Class C 9.65 –1.05 4.11 — 9.65 –5.13 49.66 — Class I 2 11.78 0.09 — 4.30 11.78 0.44 — 45.59 Performance figures assume all distributions have been reinvested. Figures reflect maximum sales charges on Class A shares of 5% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable for Class I shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from those disclosed in the Financial highlights tables in this report. For all classes the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class B Class C Class I Net/Gross (%) 1.17 1.86 1.87 0.79 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Fund’s current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Fund’s Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. See the following page for footnotes. 6 Sovereign Investors Fund | Annual report Without With maximum Start date sales charge sales charge Index Class B 3 10-31-02 $15,160 $15,160 $19,500 Class C 3 10-31-02 14,966 14,966 19,500 Class I 2 12-1-03 14,559 14,559 15,822 Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The Class C shares investment with a maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge, effective 7-15-04. S&P 500 Index is an unmanaged index that includes 500 widely traded common stocks. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. Footnotes related to performance pages 1 From 12-1-03. 2 For certain types of investors, as described in the Fund’s prospectus. 3 No contingent deferred sales charge is applicable. Annual report | Sovereign Investors Fund 7 Management’s discussion of Fund performance By Sovereign Asset Management a division of Manulife Asset Management (US) LLC For the 12 months ended October 31, 2012, the S&P 500 Index, the Fund’s benchmark, posted a return of 15.21%, while the average large-cap blend fund monitored by Morningstar, Inc., the Fund’s peer group, produced a 12.55% result. Investors were cheered by European leaders’ apparent progress in resolving the region’s sovereign debt problems. Encouraging U.S. economic data, particularly on the employment front, also helped fuel a stock rally in the first quarter of 2012. Later in the period, optimism about further stimulative action by global central banks was an important factor driving share prices higher. While all 10 of the benchmark’s sectors produced gains during the period, telecommunication services posted the strongest result, with a total return of almost 26%. The laggards were materials and energy, both of which still managed to record single-digit gains. During the year ended October 31, 2012, John Hancock Sovereign Investors Fund’s Class A shares returned 11.40%, excluding sales charges. Stock selection in health care and industrials accounted for most of the Fund’s underperformance. Further, given ongoing economic weakness in Europe and China, many of the Fund’s holdings with international exposure suffered. At the stock level, the Fund’s performance was hampered by rail carrier Norfolk Southern Corp. In September, the company announced that its third quarter financial results would come in below expectations, and we sold the position from the Fund’s portfolio. Occidental Petroleum Corp. was also a detractor, as was athletic shoemaker NIKE, Inc. Conversely, stock picking in materials added value, as did security selection and an underweighting in utilities, which lagged the broader market. Individual contributors included off-price retailer TJX Companies, Inc. With consumer spending holding up fairly well, especially at discount stores, and the company managing its inventory effectively, the stock posted a gain of almost 43%. Other contributors were home improvement retailer The Home Depot, Inc., which was eliminated from the Fund’s portfolio, and consumer electronics maker Apple, Inc. The latter was the Fund’s largest position at the end of the period and its biggest contributor in absolute terms. This commentary reflects the views of the portfolio managers through the end of the period discussed in this report. The managers’ statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. International investing involves special risks such as political, economic and currency risks and differences in accounting standards and financial reporting. These risks are more significant in emerging markets. Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 8 Sovereign Investors Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the Fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the Fund’s actual ongoing operating expenses, and is based on the Fund’s actual return. It assumes an account value of $1,000.00 on May 1, 2012 with the same investment held until October 31, 2012. Account value Ending value Expenses paid during on 5-1-12 on10-31-12 period end 10-31-12 1 Class A $1,000.00 $996.30 $5.97 Class B 1,000.00 992.90 9.47 Class C 1,000.00 992.80 9.47 Class I 1,000.00 998.20 4.02 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at October 31, 2012, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | Sovereign Investors Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare the Fund’s ongoing operating expenses with those of any other fund. It provides an example of the Fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the Fund’s actual return). It assumes an account value of $1,000.00 on May 1, 2012, with the same investment held until October 31, 2012. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 5-1-12 on10-31-12 period end 10-31-12 1 Class A $1,000.00 $1,019.20 $6.04 Class B 1,000.00 1,015.60 9.58 Class C 1,000.00 1,015.60 9.58 Class I 1,000.00 1,021.10 4.06 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Fund’s annualized expense ratio of 1.19%, 1.89%, 1.89% and 0.80% for Class A, Class B, Class C and Class I shares, respectively, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). 10 Sovereign Investors Fund | Annual report Portfolio summary Top 10 Holdings (30.9% of Net Assets on 10-31-12) Apple, Inc. 4.5% IBM Corp. 2.6% Johnson & Johnson 4.1% General Electric Company 2.6% Exxon Mobil Corp. 3.6% Oracle Corp. 2.6% Philip Morris International, Inc. 3.4% PepsiCo, Inc. 2.4% QUALCOMM, Inc. 2.7% AT&T, Inc. 2.4% Sector Composition Information Technology 20.7% Consumer Discretionary 10.2% Financials 14.4% Telecommunication Services 2.4% Health Care 12.0% Utilities 2.1% Industrials 11.3% Materials 1.3% Consumer Staples 11.1% Short-Term Investments & Other 4.0% Energy 10.5% 1 Cash and cash equivalents not included. 2 As a percentage of net assets on 10-31-12. 3 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. Annual report | Sovereign Investors Fund 11 Fund’s investments As of 10-31-12 Shares Value Common Stocks 96.0% (Cost $385,234,892) Consumer Discretionary 10.2% Hotels, Restaurants & Leisure 3.5% Darden Restaurants, Inc. 136,100 7,161,580 Marriott International, Inc. (L) 93,100 3,396,288 McDonald’s Corp. 106,800 9,270,240 Multiline Retail 1.7% Target Corp. 148,800 9,486,000 Specialty Retail 1.9% TJX Companies, Inc. 252,600 10,515,738 Textiles, Apparel & Luxury Goods 3.1% NIKE, Inc., Class B 103,000 9,412,140 VF Corp. (L) 51,000 7,980,480 Consumer Staples 11.1% Beverages 3.4% Diageo PLC, ADR 25,800 2,947,392 PepsiCo, Inc. 193,325 13,385,823 The Coca-Cola Company 76,300 2,836,834 Food & Staples Retailing 0.5% Wal-Mart Stores, Inc. 39,000 2,925,780 Food Products 1.5% General Mills, Inc. 214,400 8,593,152 Household Products 2.2% The Procter & Gamble Company 177,695 12,303,602 Tobacco 3.5% Philip Morris International, Inc. 217,050 19,221,948 Energy 10.5% Energy Equipment & Services 1.6% Schlumberger, Ltd. 125,700 8,739,921 Oil, Gas & Consumable Fuels 8.9% Chevron Corp. 80,700 8,893,947 ConocoPhillips 167,700 9,701,445 Exxon Mobil Corp. 222,100 20,248,857 Occidental Petroleum Corp. 140,000 11,054,400 12 Sovereign Investors Fund | Annual report See notes to financial statements Shares Value Financials 14.4% Capital Markets 4.5% Invesco, Ltd. 380,005 9,241,722 T. Rowe Price Group, Inc. 149,300 9,695,542 The Goldman Sachs Group, Inc. 53,300 6,523,387 Commercial Banks 5.1% Cullen/Frost Bankers, Inc. (L) 145,000 8,018,500 U.S. Bancorp 354,700 11,779,587 Wells Fargo & Company 256,400 8,638,116 Diversified Financial Services 1.2% JPMorgan Chase & Company 162,191 6,760,121 Insurance 3.6% ACE, Ltd. 139,400 10,963,810 Aflac, Inc. 182,000 9,059,960 Health Care 12.0% Health Care Equipment & Supplies 2.3% Baxter International, Inc. 97,500 6,106,425 Becton, Dickinson and Company 88,100 6,667,408 Health Care Providers & Services 1.6% UnitedHealth Group, Inc. 155,800 8,724,800 Pharmaceuticals 8.1% GlaxoSmithKline PLC, ADR (L) 236,300 10,609,870 Johnson & Johnson 319,800 22,648,236 Novartis AG, ADR (L) 203,558 12,307,117 Industrials 11.3% Aerospace & Defense 1.9% United Technologies Corp. 136,000 10,629,760 Electrical Equipment 1.6% Emerson Electric Company 181,900 8,809,417 Industrial Conglomerates 2.7% General Electric Company 701,750 14,778,855 Machinery 4.1% Caterpillar, Inc. 84,476 7,164,410 Dover Corp. 165,500 9,635,410 Stanley Black & Decker, Inc. 90,000 6,237,000 Professional Services 1.0% Robert Half International, Inc. 209,400 5,630,766 Information Technology 20.7% Communications Equipment 2.7% QUALCOMM, Inc. 259,000 15,170,925 Computers & Peripherals 5.4% Apple, Inc. 42,125 25,068,588 EMC Corp. (I) 215,000 5,250,300 Internet Software & Services 2.1% Google, Inc., Class A (I) 16,860 11,460,922 See notes to financial statements Annual report | Sovereign Investors Fund 13 Shares Value IT Services 2.7% IBM Corp. 76,000 $14,784,280 Semiconductors & Semiconductor Equipment 2.9% Linear Technology Corp. 291,000 9,096,660 Microchip Technology, Inc. (L) 233,800 7,329,630 Software 4.9% Microsoft Corp. 455,050 12,984,852 Oracle Corp. 471,700 14,646,285 Materials 1.3% Chemicals 1.3% Praxair, Inc. 65,800 6,988,618 Telecommunication Services 2.4% Diversified Telecommunication Services 2.4% AT&T, Inc. 381,711 13,203,383 Utilities 2.1% Electric Utilities 2.1% NextEra Energy, Inc. 166,300 11,650,978 Yield (%) Shares Value Securities Lending Collateral 7.7% (Cost $43,128,753) John Hancock Collateral Investment Trust (W) 0.3146 (Y) 4,310,101 43,136,349 Maturity Yield* (%) date Par value Value Short-Term Investments 2.0% (Cost $11,250,000) U.S. Government Agency 1.8% Federal Home Loan Discount Notes 0.050 11-01-12 $10,000,000 10,000,000 Repurchase Agreement 0.2% Repurchase Agreement with State Street Corp. dated 10-31-12 at 0.010% to be repurchased at $1,250,000 on 11-1-12, collateralized by $935,000 U.S. Treasury Bonds, 4.625% due 2-15-40 (valued at $1,279,918 including interest) 1,250,000 1,250,000 Total investments (Cost $439,613,645) † 105.7% Other assets and liabilities, net (5.7%) Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. 14 Sovereign Investors Fund | Annual report See notes to financial statements Notes to Schedule of Investments ADR American Depositary Receipts (I) Non-income producing security. (L) A portion of this security is on loan as of 10-31-12. (W) Investment is an affiliate of the Fund, the adviser and/or subadviser. This investment represents securities lending collateral received. (Y) The rate shown is the annualized seven-day yield as of 10-31-12. * Yield represents the annualized yield at the date of purchase. † At 10-31-12, the aggregate cost of investment securities for federal income tax purposes was $440,848,217. Net unrealized appreciation aggregated $149,879,339, of which $152,860,098 related to appreciated investment securities and $2,980,759 related to depreciated investment securities. See notes to financial statements Annual report | Sovereign Investors Fund 15 Financial statements Statement of assets and liabilities 10-31-12 This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $396,484,892) including $42,012,226 of securitiesloaned $547,591,207 Investments in affiliated issuers, at value (Cost $43,128,753) 43,136,349 Total investments, at value (Cost $439,613,645) Cash 11,286,460 Receivable for investmentssold 5,329,078 Receivable for fund sharessold 485,960 Dividends and interestreceivable 709,002 Receivable for securities lendingincome 6,626 Other receivables and prepaidexpenses 129,408 Totalassets Liabilities Payable for investmentspurchased 5,614,831 Payable for fund sharesrepurchased 785,787 Payable upon return of securitiesloaned 43,139,002 Payable toaffiliates Accounting and legal servicesfees 22,169 Transfer agentfees 89,792 Trustees’fees 102,425 Other liabilities and accruedexpenses 92,328 Totalliabilities Netassets Paid-incapital $379,721,430 Undistributed net investmentincome 189,538 Accumulated net realized gain (loss) oninvestments 27,802,877 Net unrealized appreciation (depreciation) oninvestments 151,113,911 Netassets Net asset value pershare Based on net asset values and shares outstanding — the Fund has an unlimited number of shares authorized with no parvalue Class A ($491,254,992 ÷ 29,227,226shares) $16.81 Class B ($17,609,283 ÷ 1,052,143shares) 1 $16.74 Class C ($16,187,882 ÷ 964,720shares) 1 $16.78 Class I ($33,775,599 ÷ 2,007,484shares) $16.82 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 2 $17.69 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. 16 Sovereign Investors Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 10-31-12 This Statement of operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $14,152,564 Securitieslending 124,994 Interest 1,394 Less foreign taxeswithheld (115,420) Total investmentincome Expenses Investment managementfees 3,448,838 Distribution and servicefees 1,875,254 Accounting and legal servicesfees 131,794 Transfer agentfees 1,109,670 Trustees’fees 33,821 State registrationfees 76,878 Printing andpostage 64,906 Professionalfees 68,590 Custodianfees 70,225 Registration and filingfees 33,178 Other 26,216 Totalexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 31,937,859 Investments in affiliatedissuers 12,474 Capital gain distributions received from unaffiliated underlyingfunds 2,246 Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers 23,156,682 Investments in affiliatedissuers (6,469) Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements Annual report | Sovereign Investors Fund 17 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 10-31-12 10-31-11 Increase (decrease) in netassets Fromoperations Net investmentincome $7,224,162 $5,476,507 Net realizedgain 31,952,579 36,649,820 Change in net unrealized appreciation(depreciation) 23,150,213 (14,953,006) Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (6,835,524) (4,838,696) ClassB (130,307) (57,192) ClassC (116,411) (47,246) ClassI (618,197) (443,685) From net realizedgain ClassA (4,951,731) — ClassB (197,440) — ClassC (177,125) — ClassI (368,148) — Totaldistributions From Fund sharetransactions Totaldecrease Netassets Beginning ofyear 560,382,915 568,750,223 End ofyear Undistributed net investmentincome 18 Sovereign Investors Fund | Annual report See notes to financial statements Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 10-31-12 10-31-11 10-31-10 10-31-09 10-31-08 1 12-31-07 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.21 0.15 0.16 0.14 0.16 0.21 Net realized and unrealized gain (loss) oninvestments 1.52 0.52 1.10 0.96 (4.93) 1.29 Total from investmentoperations Lessdistributions From net investmentincome (0.22) (0.15) (0.16) (0.14) (0.17) (0.21) From net realizedgain (0.16) — — — (0.47) (1.94) Totaldistributions Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $491 $487 $503 $491 $493 $758 Ratios (as a percentage of average netassets): Expenses beforereductions 1.19 1.17 1.22 1.34 1.20 6 1.14 Expenses net of fee waivers andcredits 1.19 1.17 1.21 1.33 1.20 6 1.14 Net investmentincome 1.28 0.97 1.09 1.13 1.19 6 1.04 Portfolio turnover (%) 32 52 48 77 64 46 1 For the ten-month period ended 10-31-08. The Fund changed its fiscal year end from December 31 to October31. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Annualized. See notes to financial statements Annual report | Sovereign Investors Fund 19 CLASS B SHARES Periodended 10-31-12 10-31-11 10-31-10 10-31-09 10-31-08 1 12-31-07 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.10 0.04 0.06 0.06 0.06 0.07 Net realized and unrealized gain (loss) oninvestments 1.52 0.51 1.10 0.95 (4.91) 1.28 Total from investmentoperations Lessdistributions From net investmentincome (0.11) (0.04) (0.06) (0.06) (0.08) (0.07) From net realizedgain (0.16) — — — (0.47) (1.94) Totaldistributions Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $18 $20 $25 $34 $43 $79 Ratios (as a percentage of average netassets): Expenses beforereductions 1.89 1.86 1.93 2.05 1.90 6 1.85 Expenses net of fee waivers andcredits 1.89 1.86 1.93 2.04 1.90 6 1.84 Net investmentincome 0.59 0.28 0.41 0.46 0.47 6 0.33 Portfolio turnover (%) 32 52 48 77 64 46 1 For the ten-month period ended 10-31-08. The Fund changed its fiscal year end from December 31 to October31. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Annualized. CLASS C SHARES Periodended 10-31-12 10-31-11 10-31-10 10-31-09 10-31-08 1 12-31-07 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.10 0.04 0.05 0.05 0.07 0.07 Net realized and unrealized gain (loss) oninvestments 1.52 0.52 1.11 0.96 (4.93) 1.29 Total from investmentoperations Lessdistributions From net investmentincome (0.11) (0.04) (0.06) (0.06) (0.08) (0.07) From net realizedgain (0.16) — — — (0.47) (1.94) Totaldistributions Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $16 $17 $17 $13 $9 $15 Ratios (as a percentage of average netassets): Expenses beforereductions 1.89 1.87 1.91 2.03 1.90 6 1.85 Expenses net of fee waivers andcredits 1.89 1.87 1.91 2.02 1.90 6 1.84 Net investmentincome 0.58 0.27 0.38 0.39 0.48 6 0.34 Portfolio turnover (%) 32 52 48 77 64 46 1 For the ten-month period ended 10-31-08. The Fund changed its fiscal year end from December 31 to October31. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Annualized. 20 Sovereign Investors Fund | Annual report See notes to financial statements CLASS I SHARES Periodended 10-31-12 10-31-11 10-31-10 10-31-09 10-31-08 1 12-31-07 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.27 0.22 0.19 0.21 0.11 0.30 Net realized and unrealized gain (loss) oninvestments 1.52 0.52 1.13 0.96 (4.81) 1.29 Total from investmentoperations Lessdistributions From net investmentincome (0.29) (0.22) (0.22) (0.21) (0.22) (0.29) From net realizedgain (0.16) — — — (0.47) (1.94) Totaldistributions Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) $34 $36 $24 $4 $10 — 5 Ratios (as a percentage of average netassets): Expenses beforereductions 0.79 0.76 0.81 0.82 0.73 6 0.71 Expenses net of fee waivers andcredits 0.79 0.76 0.81 0.82 0.73 6 0.71 Net investmentincome 1.67 1.37 1.36 1.77 1.02 6 1.54 Portfolio turnover (%) 32 52 48 77 64 46 1 For the ten-month period ended 10-31-08. The Fund changed its fiscal year end from December 31 to October31. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periods shown. 4 Notannualized. 5 Less than $500,000. 6 Annualized. See notes to financial statements Annual report | Sovereign Investors Fund 21 Notes to financial statements Note 1 — Organization John Hancock Sovereign Investors Fund (the Fund) is a series of John Hancock Investment Trust (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek long-term growth of capital and income without assuming undue market risks. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A, Class B and Class C shares are offered to all investors. Class I shares are offered to institutions and certain investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.
